We quoted and discussed in our original opinion appellant's only objection to the substitution of the lost indictment herein, as made by him on the trial of this case. We cannot consider objections now raised for the first time relating to the manner and form of such substitution. Objections to such matters of procedure as can be cured by the trial court, when made at a proper time and when the curing of such alleged defects are within the power and jurisdiction of such trial court, if not made then will not be considered by us. In his brief and presentation of this case to us originally appellant urged that the substitution of the lost indictment was illegal because made prior to his pleading to the indictment. We did not discuss this matter because it was not raised in the court below, but this question is settled adversely to appellant in Withers v. State, 21 Texas Crim. App. 210, the soundness of which opinion seems not to have been questioned since its rendition.
The motion for rehearing will be overruled.
Overruled. *Page 348